Opinion by
Ector, P. J.
§ 60S. Liability of crops for rents and advances by landlord. Under the act of April, 1874, entitled “An act concerning retíts and advances,” cotton raised upon the rented premises was not subject to seizure and sale under execution until the landlord had received payment for his rent and advances made to the tenant to enable him to make the crop.
§ 604. Injunction; judgment on, perpetuating. When the material allegations contained in a petition for injunction are not denied in the answer, and defendant, *322after his motion to dissolve is overruled, gave notice of appeal, it was not error for the court to enter j udgment. perpetuating the injunction without the intervention of a jury.
March 19, 1877.
Affirmed.